Woodworth, J.
(dissenting.) The defendants agreed to purchase a lot of land of Charles Stroud for §1000; a part of the consideration to be paid down, and the residue in negotiable promissory notes. In cases where Stroud was not acquainted with the drawers, and not satisfied of their responsibility, the defendants stipulated to endorse. This contract constituted a joint concern in the purchase, and in the securities to be given for the payment. A partnership may exist in a particular concern or business, which, although it does not make out a general partnership, the partners are liable, where the business is connected with such particular concern. A general rule applicable to both general and special partnerships is, that in transactions relating to the joint concern, one of several partners may bind the rest. He may issue notes and endorse bills for the common benefit, without applying to the rest m every particular case. In special partnerships, the power of the individuals composing them, can only be exercised within the compass of that particular business to which the partnership relates. It is *167analogous to the power of an agent appointed for a special purpose, who, if he exceed his authority, cannot bind his principal. This doctrine is well settled by a variety of cases. (Livingston v. Rosevelt, 4 John. 251. 1 Esp. Rep. 30. 3 D. & E. 757.) If, then, one individual, in a limited partnership or concern, may endorse notes for the common benefit in relation to that concern, I apprehend there can be no doubt of the right of either of the defendants to make the endorsement in question. It was authorized not only by the fact, that they were joint purchasers, and were jointly to make payment, but by an express covenant that the defendants should endorse, if the responsibility of the drawers was not satisfactory to the person of whom they purchased. Within the principles laid down, and the authority derived from the special agreement between the parties, either of the defendants was authorized to endorse for both. Whether J. A. Spencer was present, or subscribed his name, is immaterial. In judgment of law, the endorsement was obligatory on both.
The note was received in part payment, and endorsed at the request of Stroud. The contract was thereby executed on the part of the defendants, and placed them on the footing of endorsers.
It does not appear by the case that any question was raised at the trial, whether the note could be given in evidence under the counts in the declaration, or whether there had been a' demand and notice. As to the first, the evidence supported the second count, which avers that the defendants, being bearers of the note, endorsed it, without saying they were partners. It was sufficient to show that the endorsement was legally binding on both defendants. No objection appears to have been made at the trial, on this ground. From the case it may be inferred, that proof of a demand and notice were not offered, in consequence of the decision of the Judge, that J. A. Spencer was not liable. The endorsement was considered as not binding on him. Had this been correct, it was useless to produce evidence of a demand and notice.
Under the circumstances, it cannot now be determined, whether the plaintiff could prove a demand and notice, or *168not. The presumption is that this question was not raised,-, as the Judge evidently disposed of the cause on another ground'. I-think the nonsuit should he set aside and-a new trial granted, with costs to abide the event.
Motion denied;